CaseCase
     1:21-cv-01625-GHW
          1:21-cv-01625-GHW
                         Document
                             Document
                                  4-2 (Ex
                                       14-1
                                          Parte)
                                             Filed Filed
                                                   02/26/21
                                                         02/24/21
                                                              PagePage
                                                                   1 of 51 of 5




                        EXHIBIT B-1
 CaseCase
      1:21-cv-01625-GHW
           1:21-cv-01625-GHW
                          Document
                              Document
                                   4-2 (Ex
                                        14-1
                                           Parte)
                                              Filed Filed
                                                    02/26/21
                                                          02/24/21
                                                               PagePage
                                                                    2 of 52 of 5




                              Intra Bank RMB Remittance Receipt

Serial No: 139001347            Business Code:                    Transaction Date: 2018/11/23
                                208112323920574
From Bank Code:
104452000181
From Bank Name: Bank of
China Qingdao Maidao Road
Branch
Payer Account No.:                      Payer’s card number:                   3269
         9975
Payer Name: Wei Fan


Recipient Bank Code:
30810005078
Recipient Bank Name: China
Merchants Bank Beijing East
Sanhuan Branch
  CaseCase
       1:21-cv-01625-GHW
            1:21-cv-01625-GHW
                           Document
                               Document
                                    4-2 (Ex
                                         14-1
                                            Parte)
                                               Filed Filed
                                                     02/26/21
                                                           02/24/21
                                                                PagePage
                                                                     3 of 53 of 5




 Recipient Account No.:
 110915947310601
 Recipient Name: Xinyu Hanjia
 Investment Management Center
 (Limited Partnership)


 Amount: CNY6,100,00.00
 Capitalized Amount: RMB Six
 Billion and Ten Thousand
 Note: To purchase the first batch
 of VC


 ID Type:                                                                ID No.:
 Individual Intro Bank
 Remittance Processing Fee:
 CNY 50.00
 Organization: 29880                 Operator: 3639552                   Print Time: 2018-11-23


It is hereby confirmed that I have read and signed “Subscribers’ Note”
Client’s Signature: Wei Fan                              Bank of China (Seal)
 CaseCase
      1:21-cv-01625-GHW
           1:21-cv-01625-GHW
                          Document
                              Document
                                   4-2 (Ex
                                        14-1
                                           Parte)
                                              Filed Filed
                                                    02/26/21
                                                          02/24/21
                                                               PagePage
                                                                    4 of 54 of 5




                             Intra Bank RMB Remittance Receipt

Serial No: 134978861           Business Code:                    Transaction Date: 2018/12/12
                               2018121227496592
From Bank Code:
104452000181
From Bank Name: Bank of
China Qingdao Maidao Road
Branch
Payer Account No.:                     Payer’s card number:                   3269
         9975
Payer Name: Wei Fan


Recipient Bank Code:
105191084082
Recipient Bank Name: China
Construction Bank Hohhot
Branch
  CaseCase
       1:21-cv-01625-GHW
            1:21-cv-01625-GHW
                           Document
                               Document
                                    4-2 (Ex
                                         14-1
                                            Parte)
                                               Filed Filed
                                                     02/26/21
                                                           02/24/21
                                                                PagePage
                                                                     5 of 55 of 5




 Recipient Account No.:
                      -0488
 Recipient Name: Hengtai
 Securities Escrow Account


 Amount: CNY20,000,000.00
 Capitalized Amount: RMB
 Twenty Million
 Note: For Wei Fan purchases
 Jing Zhang’s 20 million shares
 in Dingxing Fund


 ID Type:                                                                ID No.:
 Individual Intro Bank
 Remittance Processing Fee: 0.0
 Organization: 29880                Operator: 0467862                    Print Time: 2018-11-23


It is hereby confirmed that I have read and signed “Subscribers’ Note”
Client’s Signature: Wei Fan                             Bank of China (Seal)
